DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.  Claims 38, 41-43, 45-48 and 50-65 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38, 41-43, 45-48, 50-59 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-The term “compact” in claims 38 and 58 is a relative term which renders the claim indefinite. The term “compact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
-The term “compact sized” in claims 48 and 65 is a relative term which renders the claim indefinite. The term “compact sized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
-Examiner notes the term “compact” in claims 38, 48, 58 and 65 to be unclear. It is unclear as to the bounds of the term “compact” and what dimensions may result in a “compact” sensor. What structure of the sensors provides for the “compact” nature of the device? Is there a specific size/dimension/measurements or proportions that corelate to the terminology of what can and cannot be considered “compact”?
			
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38, 41, 42, 46-47, 50-57 and 59 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (U.S. Patent Pub. No. 2011/0154969).
Regarding claim 38, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), the apparatus further having a product inlet region (X5), the transport region lying between the product inlet region and the cutting region (See annotated Figure 1 below), wherein the product feed supplies products to be sliced to the cutting region on one track or on multiple tracks (29)(Paragraph 0071; Examiner notes there are two conveyor belts that form the multiple tracks) and a cutting blade (15) moves in a cutting plane (S) at the end of the cutting region (Paragraph 0068; See annotated Figure 1 below); and
having a contactless working scanning device (17) for detecting at least some of the outer contour of the products to be sliced,
wherein the scanning device comprises at least one compact sensor (C1) arranged in the working region for contour detection (Paragraph 0069-0070 and 0072-73; Examiner notes the scanner provides a 360 degree profile of the work piece as the “contour”); and
wherein the compact sensor (C1) is arranged downstream of the product inlet region and upstream of the cutting plane (S), namely either in the cutting region or at the cutting region in the product feed of the transport region (See annotated Figure 1 below); 
wherein the compact sensor (C1) is arranged in a separate self-contained sensor housing (Examiner notes the sensor components are contained in the scanner housing 17 and is separate from the remainder of the slicing apparatus) and defines a scanning region (X4) for the products, which is disposed outside the sensor housing, within the working region (See annotated Figure 1 below; Examiner notes the scanning region is within the working region X1 provided in the annotation of Figure 1 above);
wherein the compact sensor comprises a transmitter (23) for transmitting scanning radiation into the scanning region and a receiver (25) for receiving radiation from the scanning region, with the transmitter and the receiver being arranged in the self-contained sensor housing of the compact sensor (Figure 1 and Paragraph 0070 and 0073; Examiner notes the transmitter to be a laser source and the receiver to be a camera as provided for within Applicants specification on Page 21, Lines 28-30).

    PNG
    media_image1.png
    541
    782
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    800
    media_image2.png
    Greyscale

Regarding claim 41, Weber teaches wherein the compact sensor is configured to transmit scanning radiation in a scanning plane (29)(Figure 1 and Paragraphs 0080-0081).
Regarding claim 42, Weber teaches wherein the compact sensor (C1) is configured to produce a line (45) by means of a light source (23) on a product (11) to be scanned and to record an image including the line by means of a camera (25)(Figures 1 and 4; Paragraph 0081 and 0091). 

Regarding claim 46, Weber teaches wherein a scanning plane (29) of the compact sensor (23) extends at least substantially in parallel with the cutting plane (S) (Figure 1).
Regarding claim 47, Weber teaches wherein the compact sensor (23) is arranged in a region of the transport region which is positioned upstream of the product feed (13)(See annotated Figure 1 above).
Regarding claim 50, Weber teaches wherein the compact sensor (23) is arranged in the region of a transition (25) between two conveying devices (27) of the transport region (See annotated Figure 1 above showing the transport region; Paragraph 0068).
Regarding claim 51, Weber teaches wherein the compact sensor (23) is arranged in the product inlet region (X5) of the apparatus, namely in an inlet plane or upstream of the inlet plane or downstream of the inlet plane wherein the inlet plane is defined by a support frame or a rack of the apparatus(27)(Paragraph 0068; See annotated Figure 1 above; Examiner notes the compact sensor, due to its overall length, to both be arranged in the product inlet region and downstream of the product inlet region).
Regarding claim 52, Weber teaches wherein different scanning positions are predefined for the compact sensor in the working region, and wherein the scanning positions differ from one another with respect to their position in the transport direction of the products and/or with respect to their position around the transport direction (Figure 6 and Paragraph 0099; Examiner notes the compact sensor has a plurality of different positions in the transport direction A (Figure 1)).
Regarding claim 53 Weber teaches wherein the compact sensor (23) can be adjusted and/or can be converted between the scanning positions (Figure 6; Examiner notes the sensors can be adjusted into a variety of positions and locations dependent upon the desired measurements and contour to be taken).
Regarding claim 54, Weber teaches wherein a plurality of parallel product tracks (27) of the apparatus are simultaneously covered by the at least one compact sensor (23)(Figure 1; Examiner notes the sensor 23 covers both of the left and right tracks 27; Paragraph 0071).
Regarding claim 55, Weber teaches wherein a plurality of compact sensors (23) for a joint contour detection are arranged at a scanning point (Figure 6; Examiner notes the sensors are arranged to scan the work piece 11 which is considered to be the “scanning point”).
Regarding claim 56, Weber teaches wherein the scanning takes place in a manner offset in space by at least two compact sensors (23) at a scanning point (Figure 4; Examiner notes the scanning is offset in space by the distance between the two sensors, and the scanning point is the workpiece 11).
Regarding claim 57, Weber teaches wherein the scanning takes place by two compact sensors (23) oriented oppositely with respect to one another at a scanning point (Figure 4; Examiner notes the two sensors are opposite, one above the work piece and one below, and the scanning point is the work piece 11).
Regarding claim 59, Weber teaches wherein a control device (19) is provided which is configured to calculate control data using detected product contours and to operate the apparatus using the control data (Paragraph 0074).
Regarding claim 65, Weber teaches an apparatus for slicing food products
 having a working region (C1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), the apparatus further having a product inlet region (X5), the transport region lying between the product inlet region and the cutting region,(See annotated Figure 1 above) wherein the product feed, supplies products to be sliced to the cutting region on one track or on multiple tracks(29)(Paragraph 0071; Examiner notes there are two conveyor belts that form the multiple tracks) and a cutting blade (15) moves in a cutting plane (S) at the end of the cutting region (See annotated Figure 1 above; Paragraph 0068); and
having a contactlessly working scanning device (17) for detecting at least some of the outer contour of the products to be sliced,
wherein the scanning device comprises at least one compact-sized sensor (C1) arranged in the working region for contour detection (Paragraph 0069-0070 and 0072-73),
wherein the compact-sized sensor is arranged in the product inlet region, or upstream the inlet plane, or downstream the inlet plane, wherein the inlet plane is defined by a support frame or a rack of the apparatus (Figure 1),
wherein the compact-sized sensor is arranged in a separate self-contained sensor housing (Examiner notes the sensor components are contained in the scanner housing 17 and is separate from the remainder of the slicing apparatus) and defines a scanning region (X4) for the products, which is disposed outside the self-contained sensor housing, within the working region (See annotated Figure 1 above),
wherein the compact-sized sensor comprises a transmitter (23) for transmitting scanning radiation into the scanning region and a receiver (25) for receiving radiation from the scanning region, with the transmitter and the receiver being arranged in the self-contained housing of the compact sensor (Figure 1 and Paragraph 0070 and 0073; Examiner notes the transmitter to be a laser source and the receiver to be a camera as provided for within Applicants specification on Page 21, Lines 28-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Burk et al. (U.S. Patent Pub. No. 2016/0271822) hereinafter Burk.
Regarding claim 43, Weber does not provide wherein the compact sensor is supported or held at a support frame or a rack of the apparatus by which the cutting region and the transport region are also supported.
Burk teaches it is old and well known in the art of slicing devices with sensors, to incorporate compact sensors (13) supported or held at a support frame or a rack of the apparatus by which the cutting region and the transport region are also supported (Figure 1; Examiner notes the sensor 13 must be held by the support frame on which the cutting element 9 and transport element 8 are supported).
One of ordinary skill in the art would have good reason to sensor locations which are known to be useful for a particular measurement function. There are a finite number of possible locations which pertain to measuring cutting locations and contours and allow for the function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable location in an attempt to provide an improved sensing function for sensor, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Shimizu (U.S. Patent No. 5,429,024)
Regarding claim 45, Weber teaches wherein the compact sensor (23) is arranged in the region of a product abutment of the product feed (13)(Figure 1).
Weber does not provide wherein the compact sensor is arranged in the region of a front product abutment of the product feed, wherein the front product abutment is downstream of the product and configured for abutment with a front end of the product, at a spacing of approximately 5 to 20 mm from an abutment plane of the product abutment in a supply direction.
Shimizu teaches it is known in the art of cutting machines to incorporate a sensor (21) arranged in the region of a front product abutment (22) of the product feed (10), wherein the front product abutment is downstream of the product and configured for abutment with a front end of the product (Figure 1 and Col. 3,Lines 54-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Shimizu to provide a sensor in the region of a product abutment downstream of the product. In doing so, it allows for the workpiece to be cut to the appropriate size (Col. 3, Lines 54-65).
Weber in view of Shimizu does not provide at a spacing of approximately 5 to 20 mm from an abutment plane of the product abutment in a supply direction.
One of ordinary skill in the art would have good reason to pursue product spacing dimensions which are known to be useful for a particular cutting function. There are a finite number of possible dimensions which pertain to product spacing and allow for the product to be spaced allowing for the appropriate cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any product spacing in an attempt to provide an cutting function for slicing apparatus, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Burk et al. (U.S. Patent Pub. No. 2016/0271822) hereinafter Burk.
Regarding claim 48, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), wherein the product feed supplies products to be sliced to the cutting region on one track or on multiple tracks (29)(Paragraph 0071; Examiner notes there are two conveyor belts that form the multiple tracks) and a cutting blade (15) moves in a cutting plane (S) at the end of the cutting region (Paragraph 0068; See annotated Figure 1 above of claim 38); and 
having a contactless working scanning device (17) for detecting at least some of the outer contour of the products to be sliced;
wherein the scanning device comprises at least one compact sized sensor (C1)(See annotated Figure1 above) arranged in the working region for contour detection (Paragraph 0069-0070 and 0072-73; Examiner notes the scanner provides a 360 degree profile of the work piece as the “contour”);
Regarding claim 48, Weber does not teach wherein the compact sized sensor is arranged in the region of a transfer device, the products being transferred to the product feed by means of said transfer device; or wherein the transfer device has a pivotable product support and wherein the compact sized sensor is arranged upstream of the pivotable product support between a conveying device and the pivotable product support viewed in a transport direction to facilitate providing a desired weight of slices from product being sliced, or wherein the at least one compact sized sensor includes a plurality of compact sensors arranged at a particular scanning point.
Burk teaches it is old and well known in the art of slicing devices with sensors, to incorporate compact sized sensor (12) arranged in the region of a transfer device (5, 6, 8) the products being transferred to the product feed by the transfer device (Figure 1; Paragraph 0062); and
 wherein the transfer device has a pivotable product support (8) wherein the compact sensor (12) is arranged upstream of the pivotable product support between a conveying device (5) and the pivotable product support viewed in a transport direction to facilitate providing a desired weight of slices to be cut from product being sliced (Paragraph 0062 and Annotated Figure 1 below; Examiner notes the compact sized sensor 12 is upstream of the support (8) and the transport direction of right to left; Examiner also notes the slices (3) are sliced into a stack having a desired weight Paragraph 0074).

    PNG
    media_image3.png
    359
    678
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Burk to provide a sensor arranged in the region of the transfer device. In doing so, it allows for the desired measured values to be taken as desired at a variety of locations in the slicing apparatus thereby providing improved cutting quality (Paragraphs 0064-0065 and 0090).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Antonissen (U.S. Patent No. 4,532,840).
Regarding claim 58, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), wherein the product feed supplies products to be sliced to the cutting region on one track or on multiple tracks (29)(Paragraph 0071; Examiner notes there are two conveyor belts that form the multiple tracks) and a cutting blade (15) moves in a cutting plane (S) at the end of the cutting region (Paragraph 0068; See annotated Figure 1 above of claim 38); and
 having a contactless working scanning device (17) for detecting at least some of the outer contour of the products to be sliced,
 wherein the scanning device comprises at least one compact sensor (C1) arranged in the working region upstream of the cutting plane for contour detection (Paragraph 0069-0070 and 0072-73; Examiner notes the scanner provides a 360 degree profile of the work piece as the “contour” and the compact sensor is in the working region X1 and is upstream of the cutting plane S).
Weber does not teach wherein the scanning device is configured to carry out one or more additional tasks by detecting an orientation of a product gripper of the apparatus, wherein the product gripper is configured to engage a rear of the products while advancing the products, and by detecting whether a residual piece of the products to be discarded by the product gripper is still located at the product gripper by means of the compact sensor.
Antonissen teaches it is known in the art of slicing machines to incorporate a scanning device (18,38,39) the scanning device is configured to detect an orientation of a product gripper (8) of the slicing apparatus (Col. 4, Lines 29-33), wherein the product gripper is configured to engage a rear of the products while advancing the products (Figure 1), and by detecting whether a residual piece of the products to be discarded by the product gripper is still located at the product gripper by means of a compact sensor (38)(Figures 1-2 and Col. 5, Lines 54-67 and Col. 6, Lines 1-22) .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Antonissen to provide the scanning device detecting orientation of the product gripper to determine remaining product available to cut. In doing so, it allows for the appropriate number of slices to be sliced with the remaining amount of product avail on the gripping device (Col. 6, Lines 2-15).

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
- Applicants arguments concerning the prior art of Weber and the location of the compact sensor are noted. Examiner has updated the 102(a)(1) rejection above to further define the boundaries of the working region, cutting region and transport region. Applicant argues the sensor of Weber is not “compact” Examiner notes the definition of compact to be “closely and neatly packed together” and the prior art of Weber provides a sensor (17) that is packed together in a housing, thereby meeting the claimed limitation of “compact”. Examiner has further updated the rejection above to include 112 rejections on the terminology of “compact” as the language appears to be relative.
Examiner notes the boundaries of the working region, cutting region, transport region and product inlet region have not been defined. Figure 1 of the Application (provided below) shows the cutting region (11), but does not appear to define boundaries, spaced from multiple sensors (23). As such, the prior art of Weber has been treated the same, having a plurality of regions defined within the working region and having a scanning device with a compact sensor ranged respectively.

    PNG
    media_image4.png
    387
    419
    media_image4.png
    Greyscale

-The rejection of claim 51 has been updated to include an updated annotation of Figure 6 to represent the new claimed subject matter.
-The rejection of Claim 45 has been changed due to the amendments of the claim language.  
-Regarding claim 48, and the terminology of “compact” a 112 rejection has been added above for relative terminology regarding the bounds of “compact”.
-Regarding claims 43 and 48, Applicants arguments concerning the functionality and location of the sensors of Burk are noted. However, as previously argued, merely the structural location of the sensors, in relation to the other structurally claimed elements of the slicer have been utilized in the rejection above. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Burk shows a variety of sensor locations for the benefit of collecting data on a workpiece at a plurality of locations, and one of ordinary skill would look to such a teaching to apply to Weber to allow for the relevant datasets to be collected at a plurality of locations in Weber.

-Applicant’s arguments with respect to claim 58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  09/26/2022Examiner, Art Unit 3724